internal_revenue_service number info release date date attention dear this letter is in response to your inquiry dated date on behalf of your constituent will be raising the business standard mileage rate and making it retroactive to reflect rising gasoline prices asked if the internal_revenue_service irs the rate for i sec_32 cents a mile and we expect to announce an updated rate for sometime this fall we publish the mileage rate early so that employers know the rate when reimbursing employees’ automobile expenses and so that taxpayers can plan for this business_expense we base the business standard mileage rate on an annual study of operating and fixed costs of using an automobile an independent_contractor an expert in the field of automobile cost analysis does the study the types of automobiles used in the study represent a cross-section of the most popular models operated in the united_states the contractor has conducted this study for two decades and uses the most reliable and up-to-date data available to figure a driver’s average costs over a year gasoline and other automotive costs fluctuate but it is not administratively feasible for us to adjust the rate for these fluctuations more frequently than annually however the standard mileage rate is an optional simplified_method for substantiating automobile expenses a taxpayer generally may instead claim a deduction for actual automobile expenses if properly substantiated i hope this information is helpful sincerely heather c maloy associate chief_counsel income_tax accounting
